Citation Nr: 1424447	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  13-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Timeliness of the substantive appeal for the claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

2. Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the FVEC Fund on the basis of no valid military service.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant submitted a VCAA response in August 2011 after the issuance of a Statement of the Case (SOC), which represented his disagreement and intent to continue forward with the appeal process.

2. The National Personnel Records Center (NPRC) found that the appellant had no service of the United States Armed Forces.


CONCLUSIONS OF LAW

1. The appellant filed a timely substantive appeal to the Board.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302.

2. The appellant does not meet the criteria for a one-time payment from the FVEC fund.  38 U.S.C.A. §§ 101 , 5107 (West 2002); 38 C.F.R. § 3.203 (2013); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Timeliness of the Appeal

The appellant filed a claim of entitlement to a one-time payment from the FVEC Fund.  The RO denied the claim, the appellant timely appealed, and then the RO issued a statement of the case (SOC).  The RO determined that the appellant did not perfect an appeal to the Board within the 60 day period after issuance of the SOC as required by 38 C.F.R. § 20.302.  The United States Court of Appeals for Veterans Claims has held that the 60-day period for filing a substantive appeal is not jurisdictional in nature and the Board may waive any issue of timeliness.  Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009).  

The appellant's Form 9 substantive appeal was received by VA on November 14, 2011, more than 60 days after the issuance of the SOC.  However, in August 2011, within the 60 day period, he submitted a VCAA response form stating that he had no other information or evidence and asking that his claim be decided as soon as possible.  It appears from the record that the appellant intended this document to show his disagreement with the decision and his intent for the VA to continue with the appeal process.  See Appellant's statement May 2012.  The Board has jurisdiction over the appellant's underlying appeal and finds that his mailing of the VCAA response was timely notice of intent to appeal the SOC.  See Percy, 23 Vet. App. at 43-44.  Therefore, the issue of entitlement to a one-time payment from the FVEC was properly appeal and before the Board. 

II. Analysis of the Underlying Claim

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2008, the RO sent the appellant a letter providing notice which satisfied the requirements of the VCAA.  The letter sent was prior to adjudication of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in claims where the appellant alleges recognized service in the Philippine Army during World War II, VA must inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007).  

Here, the appellant was not provided with a specific notification letter on the requirements of the element of veteran status.  However, there has been no resulting prejudice.  In a May 2008 decision on another claim, the RO explained to the appellant the process for determining veteran's status, including through the National Personnel Records Center (NPRC).  This May 2008 decision was prior to adjudication of the appellant's current claim for payment from the FVEC Fund and provided him the notice of the requirements.  

Next, VA has a duty to assist an appellant in the development of claims.  38 C.F.R. § 3.159.  All pertinent, identified evidence has been obtained and considered.  The RO sought verification twice from the NPRC based on the information and evidence submitted by the appellant in compliance with Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  

Under the circumstances of this case, there is no further notice or assistance that would be reasonably likely to assist the appellant in substantiating the claim being decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.  Moreover, the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

The American Recovery and Reinvestment Act, includes a provision for the creation of the Filipino Veterans Equity Compensation (FVEC) Fund, providing one-time payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202.

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant that is a document issued by the United States service department containing the needed information of length, time, and character of service, and VA finds the document genuine with accurate information.  38 C.F.R. § 3.203(a) . 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department. 38 C.F.R. § 3.203(c). 

The U.S. Court of Appeals of Veterans Claims has held that findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces, and VA is prohibited from finding otherwise.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The U.S. Court of Appeals for the Federal Circuit has reached the same conclusion.  See Soria v. Brown, 118 F.3d at 749.

The appellant reported serving as a guerilla in the 100th MP Company from October 1942 to March 1945.  He also reported serving in G Company Iba Sector Squadron B Z MP from October 1942 to September 1960.  The appellant provided copies of an Affidavit for Philippine Army Personnel dated June 1946 showing his service with the 100th MP Company and a March 1994 Certification from the General Headquarters of the Armed Forces of the Philippines showing his dates of service and an honorable discharge.  He also provided a copy of an Oath taken and signed to become a member of the USAFFE Guerrilla Forces dated October 1942.  A June 1989 document from the Republic of the Philippines Department of National Defense Philippine Veterans Affairs Office states that the appellant is a veteran of World War II/Philippine Revolution who served with G Company Zambales MD with dates of recognition from October 1944 to June 1945 whose name is carried in the Approved Revised Reconstructed Guerilla Roster of 1948.    

The RO requested a determination from the National Personnel Records Center (NPRC) on verification of service, along with a VA Form 21-3101 including the appellant's full name, date and place of birth, unit of assignment, and service number consistent with the evidence of record.  The character of separation or discharge was listed as unknown.  The date of entry into active duty was listed as October 10, 1942, and the date of separation from active duty was listed as March 2, 1945.  The RO noted that the appellant's name was listed in the RO's Reconstructed Recognized Guerrilla Roster (RRGR).  In April 2008, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

After receipt of new evidence from the appellant, the RO requested confirmation from the NPRC and submitted the additional evidence along with the request.  In July 2011, the NPRC confirmed that there had been no change in the service determination for this appellant.

The Board has carefully considered the documentation submitted by the appellant. However, such documents do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, so they may not be accepted as verification of service for the purpose of determining eligibility for benefits from the FVEC Fund.  In particular, several of the documents were clearly issued by the Armed Forces of the Philippines or the Philippine Army, not by a U.S. military service department. There is no DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge of record.  To the extent any of the submitted documents were issued by a U.S. military service department, they do not contain sufficient information as to the length, time, and character of service, or verification of such information, to establish eligible service in the U.S. Armed Forces.  See 38 C.F.R. § 3.203(a). 

Moreover, the service department has considered all of the information contained in the documentation submitted by the appellant, and has repeatedly certified that he had no service as a member of the Philippine Commonwealth Army in the service of the Armed Forces of the United States.  As noted above, VA is bound by such certifications.  See Palor, 21 Vet. App. at 330.  VA cannot make an independent finding.  See id.

In summary, the evidence of record does not establish the requisite service to qualify the appellant for payment from the Filipino Veterans Equity Compensation Fund.  Therefore, the law is dispositive, and the claim must be denied due to lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal on the timeliness issue of a one-time payment from the Filipino Veterans Equity Compensation fund is granted.

One-time payment from the Filipino Veterans Equity Compensation fund is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs
 

